Exhibit 10.4

ALNYLAM PHARMACEUTICALS, INC.

Nonstatutory Stock Option Agreement

Granted Under Amended and Restated 2009 Stock Incentive Plan

1. Grant of Option.

This agreement evidences the grant by Alnylam Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on                     , 20[    ] (the “Grant
Date”) to [                    ], an [employee], [consultant], [director] of the
Company (the “Participant”), of an option to purchase, in whole or in part, on
the terms provided herein and in the Company’s Amended and Restated 2009 Stock
Incentive Plan (the “Plan”), a total of [            ] shares (the “Shares”) of
common stock, $.01 par value per share, of the Company (“Common Stock”) at
$[            ] per Share. Unless earlier terminated, this option shall expire
at 5:00 p.m., Eastern time, on the earlier of [insert 10 years from the date of
grant] or three months following cessation of service on the Board, provided
that such three month period shall be extended to five years following cessation
of service on the Board of Directors for any director with five or more years of
continuous service on the Board of Directors (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

This option will become exercisable (“vest”) as to [100% of the original number
of Shares on the first anniversary of the Grant Date] [33 1⁄3% of the original
number of Shares on the first, second and third anniversary of the Grant Date]
subject to continuous service with the Company through each such anniversary.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

(b) Termination of Relationship with the Company. If the Participant ceases to
provide services to the Company, the Participant may exercise this option
through the Final Exercise Date, but only to the extent that the Participant was
entitled to exercise this option on the date of such cessation of services.



--------------------------------------------------------------------------------

4. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

5. Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

6. Data Privacy Consent.

In order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”). By entering into
this Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Participant may have with respect to the
Relevant Information; (iii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (iv) authorizes the transfer
of the Relevant Information to any jurisdiction in which the Relevant Companies
consider appropriate. The Participant shall have access to, and the right to
change, the Relevant Information. Relevant Information will only be used in
accordance with applicable law.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

ALNYLAM PHARMACEUTICALS, INC. By:   Name:   Title:  

 

- 2 -



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable. The undersigned hereby acknowledges receipt
of a copy of the Company’s Amended and Restated 2009 Stock Incentive Plan.

 

PARTICIPANT:   Address:    

 

- 3 -